Exhibit 10.26

 

EXECUTION

 

FIRST AMENDMENT TO THE STOCK PURCHASE AGREEMENT BETWEEN SMITHKLINE

BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE AND EXELIXIS, INC. EFFECTIVE

OCTOBER 28, 2002.

 

This FIRST AMENDMENT (the “First Amendment”) is entered into as of January 10,
2005 (the “First Amendment Effective Date”), by and between SMITHKLINE BEECHAM
CORPORATION, a Pennsylvania corporation, doing business as GlaxoSmithKline
(“GSK”), and EXELIXIS, INC., a Delaware corporation (“EXEL”). EXEL and GSK are
each referred to herein individually as a “Party” or, collectively, as the
“Parties.”

 

RECITALS

 

WHEREAS, the Parties entered into that certain Stock Purchase Agreement
effective as of October 28, 2002 (the “Stock Purchase Agreement”) in furtherance
of the Parties’ collaboration to discover, develop and commercialize novel
therapeutics; and

 

WHEREAS, the Parties now desire to amend certain provisions of the Stock
Purchase Agreement as set forth below in this First Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contain, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

AGREEMENT

 

1. AMENDMENT OF THE STOCK PURCHASE AGREEMENT

 

The Parties hereby agree to amend the terms of the Stock Purchase Agreement as
provided below, effective as of the First Amendment Effective Date. To the
extent that the Stock Purchase Agreement is explicitly amended by this First
Amendment, the terms of this First Amendment will control where the terms of the
Stock Purchase Agreement are contrary to or conflict with the following
provisions. Where the Stock Purchase Agreement is not explicitly amended, the
terms of the Stock Purchase Agreement will remain in full force and effect.
Capitalized terms used in this First Amendment that are not otherwise defined
herein shall have the same meanings as such terms are defined in the Stock
Purchase Agreement.

 

1.1 Amendment of Section 2.3.2. Section 2.3.2 is hereby deleted in its entirety
and replaced with the following:

 

“2.3.2 The Limited Program Option. Notwithstanding Section 2.3.1 above, Exelixis
has the Option to require GSK to purchase from Exelixis up to One Million
(1,000,000) shares of Common Stock (the “Limited Program Option Shares”), (the
Expanded Program Option Shares or the Limited Program Option Shares are each
sometimes referred to as the “Option Shares”), instead of the Expanded Program
Option Shares, at a purchase price per share equal to one hundred and
twenty-five percent (125%) of the average closing sale prices of Common Stock on
the National Securities Market on which the Common Stock trades or is listed as
reported in the Wall Street Journal for the first twenty (20) consecutive
Trading Days following the date which is two (2) Trading Days after Exelixis’
filing of its most recent Form 10-Q or Form 10-K; provided, however, that in the
event that the per share price of the Limited Program Option Shares

 

 

 



--------------------------------------------------------------------------------

would result in an aggregate payment by GSK of greater than Twenty Million
Dollars ($20,000,000), then the number of Limited Program Option Shares shall be
reduced to the nearest such number of whole shares and payment shall approach as
closely as possible, but not exceed, Twenty Million Dollars ($20,000,000). By
executing this First Amendment, Exelixis is hereby exercising its option to
require GSK to purchase One Million (1,000,000) of the Limited Program Option
Shares. The date of Exercise Notice for such Option shall be the First Amendment
Effective Date, and the purchase of the Limited Program Option Shares shall
close as soon as possible thereafter, but in any event no later than eight (8)
days after the First Amendment Effective Date.”

 

1.2 Amendment of Section 3.3.1. Section 3.3.1 is hereby deleted in its entirety
and replaced with the following:

 

“3.3.1 Notice. By executing this First Amendment, Exelixis is hereby exercising
its Option on the First Amendment Effective Date to require GSK to purchase One
Million (1,000,000) of the Limited Program Option Shares. The exercise date for
the Option shall be known as the “Option Exercise Date”. The exercise notice for
the Option shall be known as the “Exercise Notice”.

 

1.3 Amendment of Section 3.3.2. Section 3.3.2 is hereby deleted in its entirety
and replaced with the following:

 

“3.3.2 Payment. GSK shall pay the purchase price of the Limited Program Option
Shares, as determined pursuant to Section 2.3.2 hereof, on or prior to the date
that is eight (8) days after the First Amendment Effective Date (the “Option
Closing Date”). The purchase price for the Limited Program Option Shares shall
be paid by wire transfer in immediately available funds to the account of
Exelixis, in accordance with the wire instructions provided to GSK by Exelixis.”

 

2. MISCELLANEOUS

 

2.1 Full Force and Effect. This First Amendment amends the terms of the Stock
Purchase Agreement and is deemed incorporated into, and governed by all other
terms of, the Stock Purchase Agreement. The provisions of the Stock Purchase
Agreement, as amended by this First Amendment, remain in full force and effect.

 

2.2 Further Actions. Each Party shall execute, acknowledge and deliver such
further instruments, and do all other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this First Amendment.

 

2.3 Counterparts. This First Amendment may be signed in counterparts, each and
every one of which shall be deemed an original, notwithstanding variations in
format or file designation, which may result from the electronic transmission,
storage and printing of copies of this First Amendment from separate computers
or printers. Facsimile signatures shall be treated as original signatures.

 

Signature page follows

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their duly authorized representatives as of the First Amendment Effective
Date.

 

EXELIXIS, INC.   SMITHKLINE BEECHAM CORPORATION By:  

/s/    George Scangos

--------------------------------------------------------------------------------

  By:  

/s/    Donald F. Parman

--------------------------------------------------------------------------------

Print Name:   George Scangos   Print Name:   Donald F. Parman Title:   President
& CEO   Title:   Vice President & Secretary Date:   January 10, 2005   Date:  
January 10, 2005

 

3